 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement dated as of March 22, 2019 (this “Agreement”), is
entered into between the individual whose name is set forth on the signature
page hereto (the “Subscriber”) and Adamant DRI Processing and Minerals Group a
Nevada corporation (the “Company”).

 

Preliminary Statement

 

Subscriber desires to purchase, and the Company is willing to sell, upon the
terms and conditions stated in this Agreement, the number of shares of the
Company’s common stock set forth on the signature page hereto (the “Shares”) for
the purchase price set forth on the signature page (the “Purchase Price”).

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound, the parties hereby
agree as follows:

 

SECTION 1

 

1.1 Subscription.

 

Subscriber, intending to be legally bound, hereby subscribes for and agrees to
purchase the Shares for the Purchase Price, in a transaction exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). Subscriber will deliver the Purchase Price by check or by
wire transfer to an account designated by the Company. The Company will deliver
the Shares to the Subscriber shortly after payment of the Purchase Price.

 

SECTION 2

 

2.1 Subscriber Representations, Warranties and Covenants. The Subscriber hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:

 

(a) Investment Purposes. The Subscriber is acquiring the Shares for its own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or the securities laws of any other jurisdiction. No other
person has a direct or indirect beneficial interest in, and the undersigned does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to, the Shares or any part of the Shares for which the undersigned
is subscribing that would be in violation of the Securities Act or the
securities laws of any other jurisdiction.

 

   

   

 

(b) Authority. The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Subscriber.

 

(c) Exemption from Registration. The Subscriber acknowledges its understanding
that the offering and sale of the Shares is intended to be exempt from
registration under the Securities Act. In furtherance thereof, in addition to
the other representations and warranties of the Subscriber made herein, the
Subscriber further represents and warrants to and agrees with the Company that
the Subscriber is not a citizen or resident of the United States and that this
transaction originated and was consummated in China. Further, Subscriber has
been provided an opportunity for a reasonable period of time prior to the date
hereof to obtain information concerning the Company and the offering of the
Shares.

 

(d) No Reliance. Other than as set forth herein, the Subscriber is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares. The Subscriber has consulted, to the extent
deemed appropriate by the Subscriber, with the Subscriber’s own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Shares and on that basis believes that its investment in the Shares is suitable
and appropriate for the Subscriber.

 

(e) Experience of Subscriber. The Subscriber has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment. The Subscriber is able
to bear the economic risk of an investment in the Shares and, at the present
time, is able to afford a complete loss of such investment.

 

(f) General Solicitation. The Subscriber is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(g) Legends. Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

 2 

   

 

(i) The Subscriber consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company, if any, in order to
implement the restrictions on transfer of the Shares set forth in this Section.

 

SECTION 3

 

3.1 Company’s Representations and Warranties. The Company represents and
warrants to the undersigned as follows:

 

(a) Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of Nevada.

 

(b) Authority. (a) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement; (b) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (c) this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.

 

(c) Exemption from Registration; Valid Issuances. The Shares, when issued in
accordance with the terms and on the basis of the representations and warranties
of the undersigned set forth herein, may and shall be properly issued by the
Company to the undersigned without registration or qualification pursuant to any
applicable federal or state law. The Shares, when issued against payment of the
Purchase Price, shall be duly and validly issued, fully paid, and
non-assessable. Neither the sale of the Shares pursuant to, nor the Company’s
performance of its obligations under, this Agreement shall (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Shares or any of the assets of the Company.

 

SECTION 4

 

4.1 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.

 

 3 

   

 

4.2 Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, prepaid, with a recognized international
courier service, (b) delivered personally, (c) upon the expiration of twenty
four (24) hours after transmission, if sent by facsimile if a confirmation of
transmission is produced by the sending machine (and a copy of each facsimile
promptly shall be sent as provided in clause (a), in each case to the parties at
their respective addresses set forth below their signatures to this Agreement
(or at such other address for a party as shall be specified by like notice;
provided that the notices of a change of address shall be effective only upon
receipt thereof).

 

4.3 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.

 

4.4 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns.

 

4.5 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.

 

4.6 Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

4.8 Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to conflicts of law principles. If there is any litigation relating to
this Agreement or the transaction contemplated hereby, the parties hereto
irrevocably consent to the jurisdiction of the courts of the State of New York
and of any federal court located in such State in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to, in connection with or simultaneously with this
Agreement, or a breach of this Agreement or any such document or instrument. In
any such action or proceeding, each party hereto waives personal service of any
summons, complaint or other process and agrees that service thereof may be made
in accordance with Section 4.3. Within 30 days after such service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process. EACH PARTY HERETO WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR
ALLEGED BREACH HEREOF.

 

{Remainder of page blank}

 

 4 

   

 

{Signature Page to Subscription Agreement for shares of Adamant DRI Processing
and Minerals Group}

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

        Adamant DRI Processing and Minerals Group             /s/ Wanli Liu   
By: /s/ Ethan Chuang    Wanli Liu      Ethan Chuang         President          
Id #         Address:     Address: Chunshugou Luanzhuang Village         Zhuolu
County, Zhangjiakou,         Hebei Province, China, 075600           Number of
Shares: 2,498,750       Price per Share: $0.02       Total Price: $49,975      

 

 5 

   

 



